Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Amendment
The amendment submitted November 27, 2019 has been accepted and entered.  Claims 1-9 are cancelled.  New claims 10-18 are added.  No claims are amended.  Thus, claims 10-18 are examined.  
Allowable Subject Matter
Claims 10-18 are allowable over the prior art. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, the prior art fails to disclose or reasonably suggest wherein a thermal detector configured to detect electromagnetic radiation comprising: a deformable thermal short-circuit part, comprising: a fixed end assembled to the fixed detecting part, and an opposite free end, configured to deform under the effect of a temperature change of the absorbent membrane, so that the free end of the deformable part comes into contact with the substrate at a contact temperature Tc of the absorbent membrane; wherein the deformable part: comprises a shape-memory alloy having an inverse martensitic transformation of a martensitic phase into an austenitic phase of the alloy between austenite start As and austenite finish Af temperatures, and a direct martensitic transformation of the austenitic phase into the martensitic phase between martensite start Ms and martensite finish Mf temperatures, the austenite finish temperature Af being above the martensite start temperature Ms, and is arranged with respect to the substrate in such a way that the free end is in contact with the substrate at the contact temperature Tc above the austenite start temperature As, as claimed in combination with the rest of the claim limitations, so as to enable a thermal detector having an 

    PNG
    media_image1.png
    340
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    443
    430
    media_image2.png
    Greyscale

	Claims 11-18 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ray et al (US 2002/0179837 A1) discloses a microbolometer unit cell (10) includes a substantially planar upper-level incident radiation absorption and detection structure (24), a substantially planar middle-level radiation reflection structure (26) spaced apart from the upper-level incident radiation absorption and detection structure for defining an optical resonant cavity (36) there between and a substantially planar lower-level thermal isolation leg structure (20) spaced apart from the middle-level radiation reflection structure and electrically coupled to the upper-level incident radiation absorption and detection structure and to an underlying readout circuit. The lower-level thermal isolation leg structure is 

    PNG
    media_image3.png
    302
    498
    media_image3.png
    Greyscale

Vilain et al (US 7,241,998 B2) discloses a microbolometer comprises a suspended part (2) with radiation-sensitive elements comprising a set of overlapping first and second zones (2A, 2B). The zones have different thermal expansion coefficients so that when the temperature rises to a critical temperature, which is below the temperature at which destruction of the bolometer would take place, the suspended part deforms sufficiently for a part of it to be bought into contact with the support substrate (1); microbolometer wide operating range when it reaches a critical temperature its floating measurement element is brought into contact with the support substrate causing conductive cooling and serving to protect the bolometer against higher temperatures. 

    PNG
    media_image4.png
    295
    506
    media_image4.png
    Greyscale

	Han et al (KR101442811 B1) discloses a bolometric infrared sensor for cushioning output changes according to temperature changes and, more specifically, to a bolometric infrared sensor for cushioning output changes according to temperature changes, which minimizes the output changes occurring due to a phenomenon that temperature coefficient of resistance (TCR) gets different according to the temperature changes between a reactor cell, which absorbs infrared energy and raises the temperature, and a reference cell, which eliminates basic current of the reactor cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/